Citation Nr: 0931151	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  98-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to November 
1968, March 1972 to April 1975, and from October 1978 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision.  

In November 1999, October 2003, March 2006, and May 2009, the 
Board remanded the matter to RO for further development of 
the record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have had combat with the enemy 
during his period of active service in the Republic of 
Vietnam.  

3.  The Veteran currently is not shown to have a diagnosis of 
PTSD that is due to an independently verified or potentially 
verifiable stressor during his period of active service, to 
include engagement in combat with the enemy. 


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2001, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed PTSD and active service.  

Plus, in November 1997, the RO sent the Veteran a VA form 
entitled Posttraumatic Stress Disorder (PTSD) Questionnaire.  
The Veteran had ample opportunity to respond prior to the 
subsequent readjudication of the claim, including in December 
2005 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim, and he 
has had ample opportunity to respond.  

The May 2001 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter further advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them and that it was his responsibility to make sure the 
records were received by VA.

The Board finds that the May 2001 RO letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the most recent SSOC in 
July 2009.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, although the Veteran has not identified or 
demonstrated that the error is prejudicial, the Board finds 
that the lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

The RO has not specifically advised the Veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  

However, the Board's action herein denies service connection 
for PTSD, so no degree of disability or effective date will 
result from the Board's action.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claim.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment records (STR) and service 
personnel record (SPR) are both on file, as are medical 
records from those VA and non-VA medical providers that the 
Veteran identified as having relevant records.  Neither the 
Veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to a veteran's active 
service that are held or maintained by a government entity, 
if the Veteran has furnished sufficient information to locate 
those records. 38 U.S.C.A. § 5103A(b)(3)(c)(1). As noted in 
more detail hereinbelow, the RO has submitted requests to the 
United States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) in pursuit of verification of the Veteran's 
claimed stressors, and received essentially negative 
responses from both agencies. 

Moreover, the Veteran was afforded a VA examination in May 
2009 for the express purpose of determining whether his 
claimed disorder is due to active service.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and/or before the Board in conjunction 
with the issue on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

The Veteran asserts that he is suffering PTSD due to his 
experiences in the Republic of Vietnam.  

The Board notes that the Veteran previously submitted a claim 
of service connection for a depressive disorder, which the RO 
denied in a July 1998 rating decision.  Since the Veteran did 
not submit a timely appeal, and since the disorders (PTSD and 
depression) have been separately diagnosed, the Board will 
consider the present claim of service connection for PTSD as 
a separate and distinct claim.  See Boggs v. Peake, 520 F.3d 
1330 Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

Further, although the Veteran has been diagnosed with a 
personality disorder, personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered disabilities for the purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  

Accordingly, the Board will limit consideration to the 
Veteran's claim of service connection for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In the present case, the Veteran sought mental health 
treatment on several occasions following his discharge, 
starting in January 1976, for symptoms diagnosed as 
depression and a personality disorder.  For instance, a 
September 1996 VA mental health clinic (MHC) note indicates 
that there was no change in the Veteran's depressive 
symptoms, which included lying awake at night with ruminative 
thoughts about a friend in the service who hanged himself in 
1969-the Veteran found the body and saw it later in his 
ship's freezer where it was being stored.  

The first diagnosis of a psychiatric disorder occurred in 
August 1997, when the Veteran underwent a VA outpatient 
mental health evaluation.  The evaluating therapist noted 
that he had been referred evaluation while undergoing 
inpatient treatment for alcohol dependence, depression, and 
Vietnam War-related nightmares.  According to the therapist, 
the Veteran identified two in-service stressors.  First, he 
reported discovering the body of a friend who had hanged 
himself aboard ship in the Gulf of Tonkin.  Second, he 
reported that his ship was constantly shelled North 
Vietnamese targets.  

Based on the results of her evaluation, the therapist 
diagnosed the Veteran with major depression with psychotic 
features, alcohol dependence, marijuana abuse and PTSD, rule 
out antisocial personality disorder.  The therapist also 
noted that the Veteran had a long history of over 10 arrests.  

The VA outpatient treatment records from August 1997 to May 
2009 continued to show that the Veteran was treated 
intermittently for symptoms associated with PTSD.  

Further, South Carolina Department of Corrections health 
services records from January 2001 to May 2005, show that the 
Veteran underwent psychiatric treatment for symptoms 
associated with diagnoses of depression, not otherwise 
specified (NOS); psychosis, NOS; and PTSD related to his 
reports of seeing a friend hang himself during service.  

Finally, in May 2009, the Veteran underwent a VA PTSD 
examination.  The examiner, a licensed clinical psychologist, 
reviewed the claims file and noted that the history of mental 
health treatment for PTSD, major depressive disorder, and 
alcohol dependence since 1997.  

With regard to an in-service stressor, the Veteran reported 
finding the dead body of a shipmate who had hung himself in 
the ship's galley where the Veteran worked and, shortly 
thereafter, seeing the body again in the ship's walk-in 
freezer.  The Veteran reported that, when his symptoms 
appeared shortly thereafter (headaches), he saw the ship's 
doctor.  

The VA examiner also performed a mental status examination.  
Then, based on his examination, the examiner diagnosed PTSD 
and major depressive disorder.  He further observed that the 
PTSD had developed almost immediately after the traumatic 
experience of discovering his shipmate's suicide.  

In light of this evidence showing a PTSD diagnosis related to 
the Veteran's claimed in-service stressor involving the 
discovery of a friend after he had committed suicide, the 
Board finds that the first and second elements of a service 
connection claim for PTSD are satisfied.  See 38 C.F.R. 
§ 3.304.  

The Veteran's claim of service connection claim must be 
denied, however, because the evidence does not establish a 
verified stressor linked by the medical evidence to his 
diagnosed PTSD.  See 38 C.F.R. § 3.303.  

In this regard, just because the VA examiner and other health 
care professionals have accepted the Veteran's description of 
his stressors as credible and diagnosed PTSD, does not mean 
the Board is required to grant service connection for PTSD.  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Rather, the Veteran must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service.  The evidence necessary to satisfy 
this element varies depending on whether the Veteran 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If the Veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

Here, the Veteran is shown to have served aboard the U.S.S. 
McCard while it was in the offshore waters of the Republic of 
Vietnam (Vietnam) firing on enemy targets in Vietnam.  
Accordingly, the Veteran is shown to have engaged in combat 
with the enemy.  See, e.g., Falk v. West, 12 Vet. App. 402 
(1999).  

However, the Veteran has not identified any specific events 
or incidents that he associated with this combat.  The 
Veteran, however, never identified an actual traumatic event 
to which he responded with intense fear, helplessness or 
horror.  Rather, as demonstrated by a November 1997 stressor 
questionnaire, he identified this as a present symptom of his 
PTSD.  To the extent the Veteran commented in a November 1997 
stressor questionnaire that he saw a gunboat pull alongside 
the U.S.S. McCard, he did not identify the ship or say when 
and where this incident occurred.  

In any event, the medical evidence has not established a link 
between his PTSD and this stressor.  Accordingly, service 
connection on this basis is not warranted.  

In fact, the Veteran has identified only one stressor related 
by the medical evidence to a diagnosis of PTSD.  As indicated 
by his February 1998 Notice of Disagreement (NOD) and his 
most recent correspondence in January 2009, the sole 
identified stressor consists finding the body of a friend who 
had killed himself, and then discovering the body a few days 
later in the ship's galley freezer.  

During his July 1998 DRO hearing, the Veteran testified that 
he could not remember the friend's name, since they only knew 
each other by nicknames.  He knew him as "[redacted]."  
In a November 1997 stressor statement, the Veteran also 
identified the deceased as "[redacted]."  In a follow-up 
statement, the Veteran wrote that he could not remember the 
exact date of Mr. [redacted] death, but guessed 
approximately in June 1968.  

Since this claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor, and the 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  

Indeed, the Board may not accept a veteran's uncorroborated 
account of his in-service stressor as evidence supporting a 
claim for PTSD if the claimed stressor is not related to 
combat.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Zarycki, 6 Vet. App. 
at 98.  

Here, the objective evidence does not corroborate the 
Veteran's claimed stressor.  First, the STR does not verify 
that the Veteran sought treatment aboard the U.S.S. McCard 
for headaches after this incident, as he indicated during his 
May 2009 VA examination.  Although the STR shows that he 
sought treatment in June 1968, his complaints related to 
being struck in the right eye by paint chips two months 
prior.  In fact, the STR does not document any treatment 
aboard the U.S.S. McCard for complaints of headaches.  

Based on the Veteran's statements, the RO submitted two 
requests to the U.S. Armed Services Center for Research of 
Unit Records (CURR) (currently the United States Joint 
Services Records Research Center (JSRRC).  

In their first response, in December 1997, CURR enclosed 
copies of the U.S.S. McCard's history from 1967 to 1968.  
They made clear, however, that the histories did not 
corroborate the Veteran's claimed stressor.  

In addition, they noted, available U.S. Navy casualty files 
did not list a "[redacted]" as killed during the Vietnam 
era.  (The Board notes that the histories show that the 
U.S.S. McCard was in the Gulf of Tonkin from early April 1968 
until May 1, 1968.).  

After obtaining further information from the Veteran, the RO 
submitted a second request to CURR.  In an October 2000 
response, CURR confirmed that the U.S.S. Robert H. McCard 
fired on enemy trenches, bunkers, structures, and 
fortifications and staging areas in Vietnam.  Casualty 
research, which was performed in coordination with the Navy 
Mortuary Affairs Branch and the Navy Criminal Investigative 
Service, did not, however, confirm information on a person 
named "[redacted]."  

As there is no independent basis whatsoever to support the 
Veteran's assertions referable to his claimed in-service 
stressor event, service connection is not warranted.  In 
short, this type of anecdotal experience simply cannot be 
verified independently.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable. In order to be researched, 
incidents must be reported and documented.")  

Accordingly, the only evidence supporting the occurrence of 
the claimed stressor is the Veteran's uncorroborated lay 
statements.  The Board has carefully considered the 
credibility and competence of the Veteran's lay statements 
regarding his claimed stressor. As noted, however, his 
uncorroborated account of his active service experiences 
alone is not sufficient to verify the occurrence of the 
stressor. See Wood, 1 Vet. App. at 192.  

In conclusion, the Board must conclude that there is no 
verified or potentially verifiable stressor to support the 
claim of service connection for PTSD under these 
circumstances, and the record does not present any basis for 
further developing the record in this regard.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  





ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


